Willard Bartlett, J.:
This is an action to recover damages for the negligent killing of the plaintiff’s son, a boy seven and one-half years of age, who was run down by one of the defendant’s electric cars upon a street crossing in Astoria, in the borough of Queens. There was evidence from which the jury could find that the motorman ought to have seen the boy in season to avoid injuring him, and that the motorman, who was running his car at a speed of twenty miles an hour, was looking to the side instead of to the front of the car at the time of the accident. The age of the child was such that the jury were at liberty to find that he was not chargeable with contributory negligence. (Stone v. Dry Dock, etc., R. R. Co., 115 N. Y. 104.)
It does not appear that there was any municipal ordinance in force applicable to the locality where this accident occurred, requiring street cars running therein to be provided with fenders ; and, as matter of fact, there was no fender upon this car. The only serious question which arises on this appeal relates to the reception of evidence tending to show that fenders were in common use upon street cars in other parts of the city of New York and in other cities, and the refusal of the learned trial judge to charge, as requested by the defendant, that the absence of fenders on the cars of the defendant could not be considered as negligence or a want of care and prudence.
I think there can be no doubt that it was proper to admit evidence of the fact that there was no fender on this particular car. Indeed, this proof was introduced without objection. In Oldfield *556v. New York & Harlem R. R. Co. (14 N. Y. 310, 320) the plaintiff’s intestate, a girl .about seven years of age, was run down and killed.by a car drawn by four horses on a street in the city of New York. Upon the trial evidence was received to show that there were no guards in front of the wheels of the car, although nothing ' was said about the absence of such guards in the complaint, which merely charged that the car was driven over the child carelessly and negligently by the servant of the defendants. Upon an appeal to the Court of Appeals that tribunal affirmed a judgment in favor of the plaintiff, notwithstanding the admission of this evidence. One of the opinions was written by Comstock, J., who said that in respect . to the proof of the absence of guards he concurred in the observations of Mr. Justice Woodruff, in the Court of Common Pleas for the city and county of New York (3 E. D. Smith, 103, 110), who thought the evidence admissible on the ground that what would be prudent and careful in the management of a well-constructed car, provided with brakes and guards to prevent injury in case of accident, might be imprudent and careless in driving a car not thus provided.
In regard to the use of fenders on other cars, a witness for the plaintiff 'testified, without objection, that he had seen them on other cars in New York and Brooklyn and Jamaica for about four years, and that these fenders were in general use. He was then questioned and answered as follows : “ Q. Were they in general use on other roads ? [Objected to as incompetent, irrelevant and immaterial; objection overruled; exception.] A. Yes, sir. Q. Had you seen them on street cars in other cities ? [Same objection, ruling and exception.] A. Yes, sir. Q. What other city? . A. New York, Louisville, The court: We won’t take Louisville, strike that out. Q. In New York city and Brooklyn ? A. Yes, sir.” The .witness then went on to testify, without objection, that he had never seen a fender on a car in Queens county, and that he had ridden over other roads, including the Brooklyn Heights in Queens county, the road that goes from Brooklyn to Jamaica, and that they used fenders ' on those- cars and always had. Another witness for the plaintiff, who had been a motonnan for ten or twelve years on different lines in different cities, testified that he had observed the cars in Brooklyn and Queens county and New York. He was then asked : “During the last ten years, tell us whether or not fenders have been in gen*557eral use on such cars? [Objected to as incompetent, irrelevant and immaterial; objection overruled; exception.] A. Yes, excepting one corporation that does not use them that I know of. Q. New York and Queens County ? A. Yes, sir, and Broadway Road, New York. Q. Do you know what the purpose of these fenders is? [Objected to as incompetent, irrelevant and immaterial; objection overruled ; exception.] A. They are to prevent accidents to pedestrians and children and people. Life savers, to prevent accidents to people. They have been in general use on the roads in Kings County and in New York County, for the last ten years.”
After the learned trial judge concluded his principal charge to the jury, the counsel for the defendant asked him to charge, “ that absence of fenders on the cars of the defendant cannot be considered as negligence or a want of care or prudence.” To this request the court responded as follows: “ That I decline, because they may consider the equipment of the car in connection with the speed at which it was running and all the other things belonging to the use of such a car as part of the paraphernalia and surroundings and equipment that go to make up the particular car with which the accident happened.” To this refusal to charge as requested and to the modification the counsel for the defendant duly excepted.
It cannot be regarded as yet definitely settled by authority in this State to what extent street railroad companies are obliged, in the absence of statute or ordinance on the subject, to adopt safeguards against injuring persons upon the highway likely to arise out of their want of care in the operation of their cars. Judge Seymour D. Thompson, in his careful and very complete treatise on the Law of Negligence, says that the use of fenders, pilots, or safety-guards in front of street cars to minimize the danger to pedestrians who are run against by the cars, is a modern device, which street railway companies have been compelled to adopt by statutes and municipal ordinances. “ At the same time,” he adds, “ these appliances have not proved as effectual for the protection of pedestrians as was expected, and are still regarded by some as of doubtful utility. While these devices were in an experimental stage it was clearly not negligence per se for a street railway company to fail to adopt them, unless required to do so by statute or ordinance.” (2 Thomp. Neg. [2d ed.] § 1393.) The case of Platt v. Albany Railway (170 *558N. Y. 115) throws no light on the subject, because there it appeared that there.was an ordinance requiring the use of fenders as soon as an approved pattern had been adopted by the common council; and the only ground on which the defendant railway company could be held negligent was that they had not acted speedily enough in procuring the prescribed pattern after the common council had acted.
In Buente v. P., A. & M. Traction Co. (2 Penn. Super. Ct. 185), which was an action against a street railway company, decided in 1896, the Superior Court of Pennsylvania said: “ The general rule, equally applicable to spark arresters, pilots, fenders, and other devices intended to promote the safety of persons and property, whether used on steam or street railways, is briefly stated in Henderson v. Railway Company (144 Pa. 461), as follows : ‘ It is the duty of railway companies to adopt the best precautions against ■ danger in general use, and which experience has shown to be superior and effectual, and to avail themselves of every such known safeguard, or generally approved invention, to lessen the danger.’ ” The decision cited asserts a more stringent rule than was applied to the defendant, by the learned trial judge in the case at bar. It declares it to be the duty of railway companies to adopt the best precautions against danger in general use, whereas the jury in the present case were instructed that the defendant was only required to use such safeguards as had generally been adopted on similar railways. I quote the language of the charge on this subject, to which no exception was taken: “Again, the proposition of law obtains that while a railroad company is not bound to adopt any untried appliance or to use every possible- contrivance which the highest skill might suggest, yet it is guilty of negligence if it fails to use reasonable care, after reasonable time is afforded to do so, to equip the cars on its road with safety appliances in general, practical use on similar railways, provided such negligence causes the accident.”
On the whole, I think the correct view is where a jury is satisfied from the evidence that the injury would.have been prevented by the use of a safeguard, such as a fender, which is usually attached to cars of similar construction, operated in- similar localities generally .throughout the country, and which has proved ordinarily efficacious for the protection of persons upon the highway, they are-*559entitled to predicate negligence upon the omission to provide the cars with such safeguards. But it is doubtful whether the record in this case really raises any question as to the applicability of this doctrine, assuming it to be sound in law. As has already been pointed out, the use of fenders on other lines in Greater New York and other localities had been proved without objection before any exception was taken by the defendant, and the learned trial judge, in what he said in response to the request of defendant’s counsel for further instructions on the subject, indicated that the jury were to consider the absence of a fender on the particular car which caused the accident only in connection with the management of the car at the time when the plaintiff’s child was killed. In my opinion, the jury could not have been misled by any evidence or instruction in the case on the subject of fenders, and I think, therefore, that the judgment should be affirmed.
Woodward, J., concurred in separate memorandum.